      Case 3:19-cv-02530-K Document 1 Filed 10/25/19               Page 1 of 15 PageID 1



                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF TEXAS
                                    DALLAS DIVISION

KATELYN HANKS,                                         )
                                                       )
                              Plaintiff,               )
                                                       )      CIVIL ACTION
vs.                                                    )
                                                       )      File No.
MARISCOS IRVING, INC. and                              )
PIONEER VILLAGE OFFICE L.P.,                           )
                                                       )
                              Defendants.              )

                                            COMPLAINT

        COMES NOW, KATELYN HANKS, by and through the undersigned counsel, and files

this, his Complaint against Defendants, MARISCOS IRVING, INC. and PIONEER VILLAGE

OFFICE L.P., pursuant to the Americans with Disabilities Act, 42 U.S.C. § 12181 et seq. (“ADA”)

and the ADA’s Accessibility Guidelines, 28 C.F.R. Part 36 (“ADAAG”). In support thereof,

Plaintiff respectfully shows this Court as follows:

                                           JURISDICTION

        1.     This Court has original jurisdiction over the action pursuant to 28 U.S.C. §§ 1331

and 1343 for Plaintiff’s claims pursuant to 42 U.S.C. § 12181 et seq., based upon Defendants’

MARISCOS IRVING, INC. and PIONEER VILLAGE OFFICE L.P., failure to remove physical

barriers to access and violations of Title III of the ADA.

                                              PARTIES

        2.     Plaintiff, KATELYN HANKS (hereinafter “Plaintiff”) is, and has been at all times

relevant to the instant matter, a natural person residing in Dallas, Texas (Dallas County).

        3.     Plaintiff is disabled as defined by the ADA.

        4.     Plaintiff is required to traverse in a wheelchair and is substantially limited in


                                                   1
     Case 3:19-cv-02530-K Document 1 Filed 10/25/19                  Page 2 of 15 PageID 2



performing one or more major life activities, including but not limited to: walking, standing,

grabbing, grasping and/or pinching.

        5.      Plaintiff uses a wheelchair for mobility purposes.

        6.      Plaintiff is also an independent advocate of the rights of similarly situated disabled

persons and is a “tester” for the purpose of enforcing Plaintiff’s civil rights, monitoring,

determining and ensuring whether places of public accommodation are in compliance with the

ADA. Her motivation to return to a location, in part, stems from a desire to utilize ADA litigation

to make Plaintiff’s community more accessible for Plaintiff and others; and pledges to do whatever

is necessary to create the requisite standing to confer jurisdiction upon this Court so an injunction

can be issued correcting the numerous ADA violations on this property, including returning to the

Property as soon as it is accessible (“Advocacy Purposes”).

        7.      Defendant, MARISCOS IRVING, INC. (hereinafter “MARISCOS IRVING, INC.”),

is a Texas company that transacts business in the State of Texas and within this judicial district.

        8.      Defendant, MARISCOS IRVING, INC., may be properly served with process via its

registered agent for service, to wit: Rosa Nelly Jasso, Registered Agent, 1335 N. Beltline Rd.,

Irving, TX 75061.

        9.      Defendant, PIONEER VILLAGE OFFICE L.P. (hereinafter “PIONEER VILLAGE

OFFICE L.P”), is a Texas limited partnership that transacts business in the State of Texas and

within this judicial district.

        10.     Defendant, PIONEER VILLAGE OFFICE L.P., may be properly served with

process via its registered agent for service, to wit: L. Lawrence Kim, Registered Agent, 5720 LBJ

Freeway, Suite 410, Dallas, TX 75240.




                                                   2
    Case 3:19-cv-02530-K Document 1 Filed 10/25/19                 Page 3 of 15 PageID 3



                                   FACTUAL ALLEGATIONS

       11.     On or about October 17, 2019 Plaintiff was a customer at “Mariscos La Marina,” a

business located at 1335 North Beltline Road, Irving, TX           75061, referenced herein as the

“Mariscos La Marina.”

       12.     Mariscos La Marina is operated by Defendant, MARISCOS IRVING, INC.

       13.     Defendant, MARISCOS IRVING, INC., is the lessee or sub-lessee of the real

property and improvements that are the subject of this action.

       14.     Defendant, PIONEER VILLAGE OFFICE L.P., is the owner of the real property and

improvements that Mariscos La Marina is situated upon and that is the subject of this action,

referenced herein as the “Property.”

       15.     Plaintiff lives 18 miles from Mariscos La Marina and the Property.

       16.     Plaintiff’s access to the business(es) located at 1335 North Beltline Road, Irving, TX

75061, Dallas County Property Appraiser’s parcel ID number 32403500000010000 (“the

Property”), and/or full and equal enjoyment of the goods, services, foods, drinks, facilities,

privileges, advantages and/or accommodations offered therein were denied and/or limited because

of her disabilities, and she will be denied and/or limited in the future unless and until Defendants,

MARISCOS IRVING, INC. and PIONEER VILLAGE OFFICE L.P., are compelled to remove the

physical barriers to access and correct the ADA violations that exist at Mariscos La Marina and the

Property, including those set forth in this Complaint.

       17.     Plaintiff has visited Mariscos La Marina and the Property at least once before as a

customer and advocate for the disabled. Plaintiff intends on revisiting Mariscos La Marina and the

Property within six months or sooner, as soon as the barriers to access detailed in this Complaint are

removed and Mariscos La Marina and the Property is accessible again. The purpose of the revisit is



                                                  3
     Case 3:19-cv-02530-K Document 1 Filed 10/25/19                Page 4 of 15 PageID 4



to be a regular customer, to determine if and when Mariscos La Marina and the Property is made

accessible and to maintain standing for this lawsuit for Advocacy Purposes.

       18.      Plaintiff intends on revisiting Mariscos La Marina and the Property to purchase food

and/or services as a regular customer living in the near vicinity as well as for Advocacy Purposes,

but does not intend to re-expose herself to the ongoing barriers to access and engage in a futile

gesture of visiting the public accommodation known to Plaintiff to have numerous and continuing

barriers to access.

       19.      Plaintiff travelled to Mariscos La Marina and the Property as a customer and as an

independent advocate for the disabled, encountered the barriers to access at Mariscos La Marina

and the Property that are detailed in this Complaint, engaged those barriers, suffered legal harm and

legal injury, and will continue to suffer such harm and injury as a result of the illegal barriers to

access present at Mariscos La Marina and the Property.


                                       COUNT I
                           VIOLATIONS OF THE ADA AND ADAAG

       20.      On July 26, 1990, Congress enacted the Americans with Disabilities Act 42 U.S.C. §

12101 et seq.

       21.      Congress found, among other things, that:

       (i)      some 43,000,000 Americans have one or more physical or mental
                disabilities, and this number is increasing as the population as a whole is
                growing older;

       (ii)     historically, society has tended to isolate and segregate individuals with
                disabilities, and, despite some improvements, such forms of discrimination
                against individuals with disabilities continue to be a serious and pervasive
                social problem;

       (iii)    discrimination against individuals with disabilities persists in such critical
                areas as employment, housing public accommodations, education,
                transportation, communication, recreation, institutionalization, health


                                                  4
    Case 3:19-cv-02530-K Document 1 Filed 10/25/19                Page 5 of 15 PageID 5



               services, voting, and access to public services;

       (iv)    individuals with disabilities continually encounter various forms of
               discrimination, including outright intentional exclusion, the discriminatory
               effects of architectural, transportation, and communication barriers,
               overprotective rules and policies, failure to make modifications to existing
               facilities and practices, exclusionary qualification standards and criteria,
               segregation, and relegation to lesser service, programs, activities, benefits,
               jobs, or other opportunities; and

       (v)     the continuing existence of unfair and unnecessary discrimination and
               prejudice denies people with disabilities the opportunity to compete on an
               equal basis and to pursue those opportunities for which our free society is
               justifiably famous, and costs the United States billions of dollars in
               unnecessary expenses resulting from dependency and non-productivity.

42 U.S.C. § 12101(a)(1) - (3), (5) and (9).

       22.     Congress explicitly stated that the purpose of the ADA was to:

       (i)     provide a clear and comprehensive national mandate for the elimination of
               discrimination against individuals with disabilities;

       (ii)    provide a clear, strong, consistent, enforceable standards addressing
               discrimination against individuals with disabilities; and

               *****

       (iv)    invoke the sweep of congressional authority, including the power to enforce
               the fourteenth amendment and to regulate commerce, in order to address the
               major areas of discrimination faced day-to-day by people with disabilities.

42 U.S.C. § 12101(b)(1)(2) and (4).

       23.      The congressional legislation provided places of public accommodation one and a

half years from the enactment of the ADA to implement its requirements.

       24.     The effective date of Title III of the ADA was January 26, 1992 (or January 26, 1993

if a defendant has 10 or fewer employees and gross receipts of $500,000 or less). 42 U.S.C. §

12181; 28 C.F.R. § 36.508(a).

       25.     Mariscos La Marina is a public accommodation and service establishment.



                                                  5
     Case 3:19-cv-02530-K Document 1 Filed 10/25/19               Page 6 of 15 PageID 6



       26.     The Property is a public accommodation and service establishment.

       27.     Pursuant to the mandates of 42 U.S.C. § 12134(a), on July 26, 1991, the Department

of Justice and Office of Attorney General promulgated federal regulations to implement the

requirements of the ADA. 28 C.F.R. Part 36.

       28.     Public accommodations were required to conform to these regulations by January

26, 1992 (or by January 26, 1993 if a defendant has 10 or fewer employees and gross receipts of

$500,000 or less). 42 U.S.C. § 12181 et seq.; 28 C.F.R. § 36.508(a).

       29.     Mariscos La Marina must be, but is not, in compliance with the ADA and ADAAG.

       30.     The Property must be, but is not, in compliance with the ADA and ADAAG.

       31.      Plaintiff has attempted to, and has to the extent possible, accessed Mariscos La

Marina and the Property in her capacity as a customer of Mariscos La Marina and the Property and

as an independent advocate for the disabled, but could not fully do so because of her disabilities

resulting from the physical barriers to access, dangerous conditions and ADA violations that exist at

Mariscos La Marina and the Property that preclude and/or limit her access to Mariscos La Marina

and the Property and/or the goods, services, facilities, privileges, advantages and/or

accommodations offered therein, including those barriers, conditions and ADA violations more

specifically set forth in this Complaint.

       32.     Plaintiff intends to visit Mariscos La Marina and the Property again in the very near

future as a customer and as an independent advocate for the disabled, in order to utilize all of the

goods, services, facilities, privileges, advantages and/or accommodations commonly offered at

Mariscos La Marina and the Property, but will be unable to fully do so because of her disability and

the physical barriers to access, dangerous conditions and ADA violations that exist at Mariscos La

Marina and the Property that preclude and/or limit her access to Mariscos La Marina and the



                                                 6
     Case 3:19-cv-02530-K Document 1 Filed 10/25/19                Page 7 of 15 PageID 7



Property and/or the goods, services, facilities, privileges, advantages and/or accommodations

offered therein, including those barriers, conditions and ADA violations more specifically set forth

in this Complaint.

       33.     Defendants, MARISCOS IRVING, INC. and PIONEER VILLAGE OFFICE L.P.,

have discriminated against Plaintiff (and others with disabilities) by denying her access to, and full

and equal enjoyment of the goods, services, facilities, privileges, advantages and/or

accommodations of Mariscos La Marina and the Property, as prohibited by, and by failing to

remove architectural barriers as required by, 42 U.S.C. § 12182(b)(2)(A)(iv).

       34.     Defendants, MARISCOS IRVING, INC. and PIONEER VILLAGE OFFICE L.P.,

will continue to discriminate against Plaintiff and others with disabilities unless and until

Defendants, MARISCOS IRVING, INC. and PIONEER VILLAGE OFFICE L.P., are compelled to

remove all physical barriers that exist at the Mariscos La Marina and the Property, including those

specifically set forth herein, and make Mariscos La Marina and the Property accessible to and

usable by Plaintiff and other persons with disabilities.

       35.     A specific list of unlawful physical barriers, dangerous conditions and ADA

violations which Plaintiff experienced and/or observed that precluded and/or limited Plaintiff’s

access to Mariscos La Marina and the Property and the full and equal enjoyment of the goods,

services, facilities, privileges, advantages and accommodations of Mariscos La Marina and the

Property include, but are not limited to:

       ACCESSIBLE ELEMENTS:

       (i)     Near Mariscos La Marina, due to an improper policy of maintenance, there is an

               accessible parking space that is not adequately marked due to fading and lack of




                                                   7
Case 3:19-cv-02530-K Document 1 Filed 10/25/19                 Page 8 of 15 PageID 8



          maintenance and is in violation of Section 502.1 of the 2010 ADAAG standards.

          This violation made it difficult for Plaintiff to locate an accessible parking space.

  (ii)    Near Mariscos La Marina, the ground surfaces of the access aisle have vertical rises

          in excess of ¼ (one quarter) inch in height, are not stable or slip resistant, have

          broken or unstable surfaces or otherwise fail to comply with Sections 302, 303 and

          502.4 of the 2010 ADAAG standards. This violation made it dangerous and difficult

          for Plaintiff to access the units of the Property.

  (iii)   Near Mariscos La Marina, the accessible parking space is missing a proper

          identification sign in violation of Section 502.6 of the 2010 ADAAG standards. This

          violation made it difficult for Plaintiff to locate an accessible parking space.

  (iv)    Near Mariscos La Marina, the accessible ramp servicing the accessible parking space

          lacks a clear and level landing in violation of Section 406.4 of the 2010 ADAAG

          standards. This violation made it dangerous and difficult for Plaintiff to access the

          units of the Property.

  (v)     Due to a policy of not having parking stops for the parking spaces directly in front of

          the exterior access route, vehicles routinely pull up all the way to the curb and the

          "nose" of the car extends into the access route causing the exterior access route to

          routinely have clear widths below the minimum thirty-six (36") inch requirement

          specified by Section 403.5.1 of the 2010 ADAAG Standards. This violation made it

          dangerous and difficult for Plaintiff to access exterior public features of the Property.

  (vi)    In front of Mariscos La Marina, due to a policy of not having parking stops for the

          parking spaces directly in front of the exterior access route, vehicles routinely pull

          up all the way to the curb and the "nose" of the car extends into the access route



                                              8
Case 3:19-cv-02530-K Document 1 Filed 10/25/19                    Page 9 of 15 PageID 9



           causing the exterior access route to be impassible in a wheelchair in violation of

           section 502.7 of the 2010 ADAAG Standards. This violation made it dangerous and

           difficult for Plaintiff to access exterior public features of the Property.



  (vii)    In Mariscos La Marina, the interior has walking surfaces leading to the restroom

           lacking a 36 (thirty-six) inch clear width, due to a policy of storing highchairs and

           the placement of a gumball machine in the accessible route, in violation of Section

           403.5.1 of the 2010 ADAAG standards. This violation made it difficult for Plaintiff

           to properly utilize public features at the Property.

  (viii)   At Mariscos La Marina, there is a doorway threshold with a vertical rise in excess of

           ½ (one half) inch and does not contain a bevel with a maximum slope of 1:2 in

           violation of Section 404.2.5 of the 2010 ADAAG standards. This violation made it

           dangerous and difficult for Plaintiff to access the interior of the Property.

  (ix)     In Mariscos La Marina, the bar is lacking any portion of the counter that has a

           maximum height of 34 (thirty-four) inches from the finished floor in violation of

           Section 902.3 of the 2010 ADAAG standards, all portions of the bar exceed 34

           (thirty-four) inches in height from the finished floor. This violation made it difficult

           for Plaintiff to enjoy the unique eating experience at the bar.

  (x)      The Property lacks an accessible route connecting accessible facilities, accessible

           elements and/or accessible spaces of the Property in violation of Section 206.2.2 of

           the 2010 ADAAG standards. This violation made it difficult for Plaintiff to access

           public features of the Property.




                                               9
Case 3:19-cv-02530-K Document 1 Filed 10/25/19                  Page 10 of 15 PageID 10



   (xi)     The total number of accessible parking spaces is inadequate and is in violation of

            Section 208.2 of the 2010 ADAAG standards. This violation made it difficult for

            Plaintiff to locate an accessible parking space.

   (xii)    Near Cash 4 Gold there is an accessible parking space that is not adequately marked,

            due to an inadequate policy of maintenance, and is in violation of Section 502.1 of

            the 2010 ADAAG standards. This violation made it difficult for Plaintiff to locate an

            accessible parking space.

   (xiii)   Near Cash 4 Gold, the accessible parking space is not level due to the presence of

            the accessible ramp in the accessible parking space in violation of Section 502.4 of

            the 2010 ADAAG standards. This violation made it dangerous and difficult for

            Plaintiff to exit and enter their vehicle while parked at the Property.

   (xiv)    Near Cash 4 Gold, the accessible curb ramp improperly protrudes into the access

            aisle of the accessible parking space in violation of section 406.5 of the 2010

            ADAAG Standards.

   (xv)     Near Cash 4 Gold, the accessible parking space has excessive vertical rises, is not

            level and therefore in violation of Sections 303.2 and 502.4 of the 2010 ADAAG

            standards. This violation made it dangerous and difficult for Plaintiff to exit and

            enter their vehicle while parked at the Property.

   (xvi)    Near Cash 4 Gold, the access aisle has excessive vertical rise and is in violation of

            Sections 303.2 and 502.4 of the 2010 ADAAG standards. This violation made it

            dangerous and difficult for Plaintiff to exit and enter their vehicle while parked at the

            Property.




                                               10
Case 3:19-cv-02530-K Document 1 Filed 10/25/19                 Page 11 of 15 PageID 11



   (xvii) Near Cash 4 Gold, the access aisle adjacent to the accessible parking space has a

           surface slope in excess of 1:48 in violation of Section 502.4 of the 2010 ADAAG

           standards and are not level. This violation made it dangerous and difficult for

           Plaintiff to exit and enter their vehicle while parked at the Property.

   (xviii) Near Cash 4 Gold, the ground surfaces of the accessible ramp have vertical rises in

           excess of ¼ (one quarter) inch in height, are not stable or slip resistant, have broken

           or unstable surfaces or otherwise fail to comply with Sections 302, 303 and 405.4 of

           the 2010 ADAAG standards. This violation made it dangerous and difficult for

           Plaintiff to access the units of the Property.

   (xix)   Near Cash 4 Gold, the accessible ramp side flares have a slope in excess of 1:10 in

           violation of Section 406.3 of the 2010 ADAAG standards. This violation made it

           dangerous and difficult for Plaintiff to access the units of the Property.

   (xx)    Near Cash 4 Gold, the Property lacks an accessible route from accessible parking

           space to the accessible entrance of the Property, due to the fact that a car parked in

           the accessible parking space will block the ramp, in violation of Section 206.2.1 of

           the 2010 ADAAG standards. This is also a violation of section 208.3.1 which

           requires all accessible parking spaces to be on an accessible route to the entrances of

           the property. This violation made it difficult for Plaintiff to access the units of the

           Property.

   (xxi)   Near Cash 4 Gold, the accessible parking space is missing a proper identification

           sign in violation of Section 502.6 of the 2010 ADAAG standards. This violation

           made it difficult for Plaintiff to locate an accessible parking space.




                                               11
   Case 3:19-cv-02530-K Document 1 Filed 10/25/19                    Page 12 of 15 PageID 12



       (xxii) The Property lacks an accessible route from the sidewalk to the accessible entrances

               in violation of Section 206.2.1 of the 2010 ADAAG standards. This violation made

               it difficult for Plaintiff to access the units of the Property.

       (xxiii) Defendants fail to adhere to a policy, practice and procedure to ensure that all

               facilities are readily accessible to and usable by disabled individuals.

       MARISCOS LA MARINA RESTROOMS

       (i)     The door to the restrooms has a maximum clear width below 32 (thirty-two) inches

               in violation of Section 404.2.3 of the 2010 ADAAG standards. This made it difficult

               for Plaintiff and/or any disabled individual to safely utilize the restroom facilities.

       (ii)    The restrooms lack proper door hardware in violation of Section 404.2.7 of the 2010

               ADAAG standards. This made it difficult for Plaintiff and/or any disabled individual

               to utilize the restroom facilities.

       (iii)   The actionable mechanism of the paper towel dispenser in the restroom is located

               outside the prescribed vertical reach ranges set forth in Section 308.2.1 of the 2010

               ADAAG standards. This made it difficult for Plaintiff and/or any disabled individual

               to safely utilize the restroom facilities.

       (iv)    The mirror in the bathrooms exceeds the maximum height permitted by Section

               603.3 of the 2010 ADAAG standards. This violation made it difficult for the

               Plaintiff and/or any disabled individual to properly utilize public features of the

               restroom.

       36.     The violations enumerated above may not be a complete list of the barriers,

conditions or violations encountered by Plaintiff and/or which exist at Mariscos La Marina and the

Property.



                                                     12
   Case 3:19-cv-02530-K Document 1 Filed 10/25/19                Page 13 of 15 PageID 13



       37.     Plaintiff requires an inspection of Mariscos La Marina and the Property in order to

determine all of the discriminatory conditions present at Mariscos La Marina and the Property in

violation of the ADA.

       38.     The removal of the physical barriers, dangerous conditions and ADA violations

alleged herein is readily achievable and can be accomplished and carried out without significant

difficulty or expense. 42 U.S.C. § 12182(b)(2)(A)(iv); 42 U.S.C. § 12181(9); 28 C.F.R. § 36.304.

       39.      All of the violations alleged herein are readily achievable to modify to bring

Mariscos La Marina and the Property into compliance with the ADA.

       40.     Upon information and good faith belief, the removal of the physical barriers and

dangerous conditions present at Mariscos La Marina and the Property is readily achievable because

the nature and cost of the modifications are relatively low.

       41.     Upon information and good faith belief, the removal of the physical barriers and

dangerous conditions present at Mariscos La Marina and the Property is readily achievable because

Defendants, MARISCOS IRVING, INC. and PIONEER VILLAGE OFFICE L.P., have the

financial resources to make the necessary modifications.

       42.     Upon information and good faith belief, Mariscos La Marina and the Property have

been altered since 2010.

       43.     In instances where the 2010 ADAAG standards do not apply, the 1991 ADAAG

standards apply, and all of the alleged violations set forth herein can be modified to comply with the

1991 ADAAG standards.

       44.     Plaintiff is without adequate remedy at law, is suffering irreparable harm, and

reasonably anticipates that she will continue to suffer irreparable harm unless and until Defendants,

MARISCOS IRVING, INC. and PIONEER VILLAGE OFFICE L.P., are required to remove the



                                                  13
   Case 3:19-cv-02530-K Document 1 Filed 10/25/19                   Page 14 of 15 PageID 14



physical barriers, dangerous conditions and ADA violations that exist at Mariscos La Marina and

the Property, including those alleged herein.

       45.     Plaintiff’s requested relief serves the public interest.

       46.     The benefit to Plaintiff and the public of the relief outweighs any resulting detriment

to Defendants, MARISCOS IRVING, INC. and PIONEER VILLAGE OFFICE L.P.

       47.     Plaintiff’s counsel is entitled to recover its reasonable attorney’s fees and costs of

litigation from Defendants, MARISCOS IRVING, INC. and PIONEER VILLAGE OFFICE L.P.,

pursuant to 42 U.S.C. §§ 12188 and 12205.

       48.     Pursuant to 42 U.S.C. § 12188(a), this Court is provided authority to grant injunctive

relief to Plaintiff, including the issuance of an Order directing Defendants, MARISCOS IRVING,

INC. and PIONEER VILLAGE OFFICE L.P., to modify Mariscos La Marina and the Property to

the extent required by the ADA.

       WHEREFORE, Plaintiff prays as follows:

       (a)     That the Court find Defendant, MARISCOS IRVING, INC., in violation of the ADA

               and ADAAG;

       (b)     That the Court find Defendant, and PIONEER VILLAGE OFFICE L.P., in violation

               of the ADA and ADAAG;

       (c)     That the Court issue a permanent injunction enjoining Defendants, MARISCOS

               IRVING, INC. and PIONEER VILLAGE OFFICE L.P., from continuing their

               discriminatory practices;

       (d)     That the Court issue an Order requiring Defendants, MARISCOS IRVING, INC. and

               PIONEER VILLAGE OFFICE L.P., to (i) remove the physical barriers to access and

               (ii) alter Mariscos La Marina and the Property to make it readily accessible to and



                                                   14
   Case 3:19-cv-02530-K Document 1 Filed 10/25/19               Page 15 of 15 PageID 15



              useable by individuals with disabilities to the extent required by the ADA;

       (e)    That the Court award Plaintiff her reasonable attorneys' fees, litigation expenses and

              costs; and

       (f)    That the Court grant such further relief as deemed just and equitable in light of the

              circumstances.

Dated: October 25, 2019.                    Respectfully submitted,

                                            THE SCHAPIRO LAW GROUP, P.L.

                                            /s/ Douglas S. Schapiro
                                            Douglas S. Schapiro, Esq.
                                            Attorney-in-Charge for Plaintiff
                                            Northern District of Texas ID No. 54538FL
                                            The Schapiro Law Group, P.L.
                                            7301-A W. Palmetto Park Rd., Suite 100A
                                            Boca Raton, FL 33433
                                            Tel: (561) 807-7388
                                            Email: schapiro@schapirolawgroup.com

                                            Law Offices of
                                            LIPPE & ASSOCIATES

                                            /s/ Emil Lippe, Jr.
                                            Emil Lippe, Jr., Esq.
                                            State Bar No. 12398300
                                            Lippe & Associates
                                            12222 Merit Drive, Suite 1200
                                            Dallas, TX 75251
                                            Tel: (214) 855-1850
                                            Fax: (214) 720-6074
                                            emil@texaslaw.com

                                            ATTORNEYS FOR PLAINTIFF
                                            KATELYN HANKS




                                                15
